Citation Nr: 1123239	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO denied service connection for a left knee condition, a low back condition, and bilateral hearing loss.  In April 2009, the Veteran filed a notice of disagreement (NOD) with respect to each of the denied claim for compensation.  In December 2009, the RO furnished the Veteran a statement of the case (SOC).  In January 2009, the Veteran filed a substantive appeal (VA Form 9), stating that he wished to appeal only the left knee and low back claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for a left knee condition and secondary service connection for a low back condition.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

In a June 1961 report of medical history, for purposes of pre-induction, the Veteran indicated that he had a history of swollen or painful joints, and that he had a hole in his left knee, for which he received treatment at Beth Israel Hospital in Passaic, New Jersey.  When the Veteran was examined for purposes of pre-induction, clinical evaluation of lower extremities and musculoskeletal system were normal.  No additional defected were found, and the Veteran was found fit for induction in to active duty service.

The service treatment records indicate that in February 1962, the Veteran presented for examination with complaints of pain in the patella and inner regions of the left knee, and further related that he had injured his left knee running track approximately three years prior to the examination.  The physical examination revealed that the external surface of the patella felt rough, and that the knee joint appeared to be stable.  When the Veteran was seen in April 1962, it was noted that he had injured his left patella 3 years ago, and had fallen on his left patella two weeks ago.  The physical examination revealed tenderness around and over the left patella region.  There was no joint line tenderness, no effusion, and no instability.  In May 1962, it was noted that the Veteran's range of motion was still limited.  There was no tenderness or effusion, and the McMurray's test was negative.  A May 1962 x-ray of the left knee revealed the bony structures to be normal.  At that time, the Veteran was placed on a physical profile due to a left knee injury.  It was noted that he should be placed on crutches and should perform only those physical acts which are commensurate with this type of ambulation.  The Veteran's left knee condition was considered to be temporary, with his physical limitations automatically released in June 1962.

In a July 1963 report of medical history, for purposes of separation from service, the Veteran reported a history of a fractured knee cap; he noted that he was in fair health at the time of the examination and indicated no complaints pertinent to left knee or low back.  In the physician's summary, the service department examiner's elaboration included a notation of a fractured knee cap in high school, which had healed without complications.  The July 1963 separation examination report reveals that clinical evaluation of the lower extremities and musculoskeletal system were normal.

The Veteran participated in a VA examination in June 2009.  The Veteran reported he injured his left knee in high school when he fell while he was running and fractured his patella.  The Veteran also stated that he re-injured his left knee during service when he fell down some stairs in April 1962.  The Veteran reported that his left leg was placed in a cast.  The Veteran indicated he has experienced intermittent left knee pain since his discharge from service and that his left knee buckles, but does not lock and that the pain is worse when standing, climbing stairs and walking.  The Veteran also indicated that his left knee pain did not interfere with his job or his daily activities.  The Veteran also reported that he has developed a limp due to his left knee condition and that his altered gait has injured his lower back.

The Veteran stated he has suffered from back pain since the 1970s and the pain occurs daily and worsens when walks or sits.  The Veteran reported no radiation of pain down his legs nor did he report any incapacitating episodes.  The Veteran also stated that his low back condition did not interfere with his job or daily activities.

Upon physical examination, the VA examiner noted a positive defect to the left patella and a positive patellar grind test.  The VA examiner also noted no instability to the left knee as well as full motor strength (5/5) with knee flexion and extension.  As for range of motion, the Veteran was able to extend his left knee to zero degrees and flex to 135 degrees without pain, which was normal for his range group.  An examination of the Veteran's lumbar spine revealed no axial tenderness, no deformities and no cellulitis.  The VA examiner noted no pain upon palpation and the Veteran's range of motion was flexion to 80 degrees without pain, extension to 20 degrees without pain, left and right side bends to 20 degrees without pain and right and left rotation to 15 degrees without pain.  X-ray results revealed no left knee fracture with mild medial compartment degenerative narrowing and minimal effusion (swelling).  The x-ray results also revealed spondylolysis of the lumbar spine with minimal anterolisthesis at disc levels L5-S1.  The x-ray also indicated mild posterior facet hypertrophy with mild degenerative changes.  Based on the results of the physical examination in addition to the x-ray report, the VA examiner diagnosed the Veteran with the following conditions: (1) lumber degenerative disc disease; (2) left knee patellofemoral syndrome; (3) left knee degenerative joint disease; and (4) lumbar spondylolysis.  The VA examiner opined that the Veteran's left knee condition is not related to his military service.  The VA examiner explained that the Veteran had a patella fracture as an adolescent and, in all likelihood, the patella fractures lead to pain, discomfort and degenerative joint disease and patellofemoral syndrome years later.  Because it was determined that the Veteran's left knee condition was not related to his military service, the VA examiner further determined that the Veteran's low back condition cannot be claimed as secondary to his left knee condition.

The Court of Appeals for Veterans Claims (Court) in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Further, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."

Although the VA examiner addressed the issue of direct service connection of the Veteran's left knee condition, a further review of the June 2009 VA examination report reveals that he did not address the issue of whether the Veteran developed a current disability that was aggravated by an incident in service, namely the April 1962 left knee injury.  In this context, following the June 2009 VA examination, the examiner opined that the Veteran's left knee condition is not related to his military service.  Since the June 2009 VA examination report does not address the matter of aggravation, as this matter has been reasonably raised by the record, the Board has no discretion and must remand for further examination.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the names, addresses, and approximate dates of any treatment for the left knee and low back by non-VA and VA health care providers who have treated him at any time, including both, before and after his separation, to specifically the pre-service treatment of a left knee injury at the Beth Israel Hospital in Passaic, New Jersey.  With any necessary authorization from the Veteran, undertake reasonable efforts to obtain copies of all medical records identified by the Veteran.  If the request for such records yield negative results, documentation to this effect should be placed in the claims folder, and the Veteran and his representative should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records and/or responses from each contacted entity have been associated with the claims folder, forward the Veteran's claims folder to the VA examiner who conducted and prepared the June 2009 VA examination report (or to a VA examiner of appropriate expertise, if the June 2009 VA examiner is no longer available), and request that he or she prepare an addendum to the medical report provided in June 2009, concerning the above-referenced claims for VA compensation benefits.  The claims folder, including a copy of the Remand, should be made available to and reviewed by the examiner.  Based on a review of the records contained in the claims folder and the examination results, the examiner is asked to address the following questions:

Left knee condition:

a.  Did the Veteran sustain an injury to the left knee prior to entering service?  If so, describe the nature of that injury, and state (if possible) the approximate date of onset of such injury.

b.  If an injury to the Veteran's left knee preexisted his period of active duty service, was there a worsening of that preexisting injury during the Veteran's period of active duty service from September 1961 to September 1963?  In making this assessment, the examiner is asked to specify whether the Veteran experienced temporary or intermittent symptoms of a preexisting left injury during service; or, whether there was a worsening of the underlying pathology of the pre-service left knee injury due to a superimposed left knee injury in service; or, whether any worsening of the underlying pathology of the pre-service left knee injury is due to the natural progress of that condition?

c.  Did any currently diagnosed left knee condition, to include left patellofemoral syndrome and left knee degenerative joint disease, originate during service; or, was such condition otherwise caused by any incident that occurred during service, namely the April 1963 left knee injury?

Low back condition:

a.  Did any currently diagnosed low back condition, to include lumbar degenerative disc disease and lumbar spondylolysis, originate during service; or, was such condition caused by an incident that occurred during service, namely the April 1963 left knee injury?

b.  Is any currently diagnosed left knee condition, to include patellofemoral syndrome and left knee degenerative joint disease, the cause of any currently diagnosed low back condition, to include lumbar degenerative disc disease and lumbar spondylolysis?

c.  Did any currently diagnosed left knee condition, to include patellofemoral syndrome and left knee degenerative joint disease, cause a worsening of any currently diagnosed low back condition, to include lumbar degenerative disc disease and lumbar spondylolysis, beyond the natural progress of that condition?

It is essential that the examiner address each of the questions, as stated above, as posed.  It is also essential that the rationale for each opinion be fully explained with a complete discussion of the pertinent evidence of record and sound medical principles relied upon in the study of this case.

3.  After the development requested above has been completed to the extent possible, readjudicate the issues of entitlement to service connection for a left knee condition and a low back condition, in light of all pertinent facts and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


